                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

PTP ONECLICK, LLC,

                    Plaintiff,

        v.                                           No. Case No. 1:18-cv-01671-WCG

AVALARA, INC.,

                    Defendant.


                     DEFENDANT AVALARA, INC.’S
  MOTION TO DISMISS UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

        Defendant Avalara Inc., (“Avalara”) through undersigned counsel, hereby moves the

Court to dismiss this action pursuant to Federal Rule of Civil Procedure 12(b)(6).

        This motion is supported by Defendant Avalara’s Memorandum in Support of Motion to

Dismiss Under Federal Rule of Civil Procedure 12(b)(6), the Declaration of Brandon M. Lewis

in Support of Avalara’s Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6), and

the record in this case.
DATED: November 6, 2018     s/ Brandon M. Lewis
                            Brandon M. Lewis, WI Bar No 1086824
                            BLewis@perkinscoie.com
                            Perkins Coie LLP
                            One East Main Street, Suite 201
                            Madison, WI 53703-5118
                            Telephone: 608.663.7468
                            Facsimile: 608.663-7499

                            Ryan J. McBrayer (Admission to be filed)
                            RMcBrayer@perkinscoie.com
                            Perkins Coie LLP
                            1201 Third Avenue, Suite 4900
                            Seattle, WA 98101
                            Telephone: 206.359.8000
                            Facsimile: 206.359.9000

                            Daniel T. Keese (Admission to be filed)
                            DKeese@perkinscoie.com
                            Perkins Coie LLP
                            1120 NW Couch Street, Tenth Floor
                            Portland, OR 97209-4128
                            Telephone: 503.727.2000
                            Facsimile: 503.727.2222

                            Attorneys for Defendant
                            Avalara, Inc.




                          -2-
